Citation Nr: 1516035	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to an initial rating higher than 10 percent degenerative meniscal tear and osteoarthritis of the right knee (right knee disability).  


REPRESENTATION

Veteran represented by:	Fredy A. Palacio, Agent

WITNESSES AT HEARING ON APPEAL

Veteran and C.B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1976 and September 2002 to September 2003.  He had additional inactive duty training (INACDUTRA) and active duty for training (ACDUTRA), as well, over the course of nearly 31 years.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In support of his claim, the Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of the hearing has been associated with the claims file.

As explained below, the Board is granting service connection for bilateral hearing loss, tinnitus, tricompartmental osteoarthritis of the left knee with a degenerative meniscal tear, and degenerative joint disease and degenerative disc disease of the lumbar spine; dismissing the claim regarding service connection for a cervical spine disability; and remanding the remaining claim to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss and tinnitus are related to military service. 

2.  The Veteran's tricompartmental osteoarthritis of the left knee with a degenerative meniscal tear had its onset during active service. 

3.  The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine,  spondylolisthesis at L5-S1, had its onset during active service.

4.  In May 2014, at his hearing, the Veteran withdrew his appeal on the issue of entitlement to service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The criteria for entitlement to service connection for tricompartmental osteoarthritis of the left knee with a degenerative meniscal tear have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

3.  The criteria for entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, spondylolisthesis at L5-S1,
have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

4.  The criteria for the withdrawal of an appeal have been met regarding service connection for a cervical spine disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis and sensorineural hearing loss and tinnitus, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ('intercurrent') causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including osteoarthritis and sensorineural hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

      Hearing Loss and Tinnitus

In regard to element (1), current disability, post-service VA examinations indicate diagnoses of bilateral hearing loss and tinnitus.  In regard to element (2), in-service incurrence, the Veteran contends he has current hearing loss as well as tinnitus due to loud noise exposure during his military service.  He is capable of describing and reporting his noise exposure in service.  Further, noise exposure is deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)(b).  In regard to element (3), causal relationship, the record contains a January 2010 VA medical opinion which supports the claim.  As such, the Board finds that the third element is satisfied.  As all three elements have been satisfied, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

      Left Knee Disorder

In December 2000, prior to his period of active service from September 2002 to September 2003, the Veteran injured his left knee while at work.  He was diagnosed as having a medial meniscus tear and/or posterior meniscal irregularity following a diagnostic arthropathy in March 2001.  A January 2002 National Guard physical noted that he had the left knee injury in December 2000, with a quadriceps tear, meniscal injury, and partial meniscectomy.

Thereafter, during his period of active service in October 2002, the Veteran complained of bilateral knee pain.  X-rays of the left knee at that time revealed mild three-compartment degenerative joint disease of both knees.  

After service on VA examination in December 2003, the Veteran was diagnosed as having moderate, tricompartmental osteoarthritis of the left knee, and bilateral knee degenerative meniscal tears.  VA examination in January 2010 showed that the Veteran continued to suffer from a left knee disability.  

While the Veteran did injury his left knee in December 2000, prior to his active service, he was not diagnosed as having osteoarthritis of the left knee at that time. Rather, he was treated for a meniscal injury.  Thereafter, he was initially diagnosed as having osteoarthritis of the left knee during service in October 2002.  Within one year of his separation from service, he was diagnosed as having tricompartmental osteoarthritis of the left knee, now with a degenerative meniscal tear.  VA examination in January 2010 showed continuing left knee disability.  

Given the initial diagnosis of a chronic left knee disorder (i.e., tricompartmental osteoarthritis) during service and within one year following the Veteran's separation from service, and the current medical evidence showing a persisting left knee disability, the Board finds that service connection is warranted for tricompartmental osteoarthritis of the left knee with a degenerative meniscal tear.

      Low Back Disorder

During active service in February 2003, the Veteran complained of back pain and reported that he injured his back in a motor vehicle accident on February 1, 2003.  He was treated for low back pain in April 2003, at which time he was diagnosed as having degenerative joint disease, degenerative disc disease, and spondylolisthesis at L5-S1.  Post-service private treatment records continued to show findings of spondylolisthesis at L5-S1 in July 2014.

Given the initial diagnosis of a chronic low back disorder (i.e., degenerative joint disease) during service and the current medical evidence showing a persisting low back disability, the Board finds that service connection is warranted for degenerative joint disease and degenerative disc disease of the lumbar spine,  spondylolisthesis at L5-S1.

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204. 

At the hearing held in May 2014, the Veteran stated that he was withdrawing his appeal of his claim for service connection for a cervical spine disability.  Accordingly, the Board does not have jurisdiction to review this issue, and this claim is dismissed.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  

Service connection for tricompartmental osteoarthritis of the left knee with a degenerative meniscal tear is granted.

Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine, spondylolisthesis at L5-S1, is granted.

The claim for entitlement to service connection for a cervical spine disability is dismissed. 



REMAND

At his hearing before the Board in May 2014, the Veteran's testimony suggested a worsening of his service-connected right knee disorder since his last VA examination in January 2010 (which is now more than 5 years old).  Accordingly,  he should be afforded an additional VA compensation examination to assess the current severity of his disability.  Additional VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's treatment records for his right knee disorder from the Springfield, Northampton, and Westhaven VA treatment facilities, dated since September 2003.  

2.  Thereafter, schedule the Veteran for a VA joints examination to assess the current severity of his degenerative meniscal tear and osteoarthritis of the right knee.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.    

3.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


